 Case 3:18-cv-00428-DMS-MDD Document 467 Filed 09/18/19 PageID.8416 Page 1 of 4




     JOSEPH H. HUNT                       ADAM L. BRAVERMAN
 1
     Assistant Attorney General           United States Attorney
 2   SCOTT G. STEWART                     SAMUEL W. BETTWY
     Deputy Assistant Attorney General    Assistant U.S. Attorney
 3
     WILLIAM C. PEACHEY                   California Bar No. 94918
 4   Director                             Office of the U.S. Attorney
 5   Office of Immigration Litigation     880 Front Street, Room 6293
     WILLIAM C. SILVIS                    San Diego, CA 92101-8893
 6   Assistant Director                   619-546-7125
 7   Office of Immigration Litigation     619-546-7751 (fax)
     SARAH B. FABIAN
 8   Senior Litigation Counsel            Attorneys for Federal Respondents-
 9   NICOLE N. MURLEY                     Defendants
     Trial Attorney
10   Office of Immigration Litigation
11   U.S. Department of Justice
     Box 868, Ben Franklin Station
12   Washington, DC 20442
13   Telephone: (202) 616-0473
     Fax: (202) 616-8962
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 467 Filed 09/18/19 PageID.8417 Page 2 of 4




 1
 2                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 3
 4        MS. L, et al.,                                Case No. 18cv428 DMS MDD
 5
                     Petitioners-Plaintiffs,
 6                                                      STIPULATION TO SEAL
 7         vs.                                          DEFENDANTS’ EXHIBIT 6 (ECF
                                                        NO. 464-6)
 8        U.S. IMMIGRATION AND
 9        CUSTOMS ENFORCEMENT, et
          al.,
10
11                   Respondents-Defendants.

12
13         The parties hereby stipulate and ask the Court to seal Defendants’ Exhibit 6
14
     to their Opposition to Plaintiffs’ Motion to Enforce Preliminary Injunction (ECF No.
15
16 464-6). The filed version inadvertently included personally identifiable information
17 that should not remain on the public record. Counsel for Defendants spoke with
18
   Counsel for Plaintiffs by email on September 18, 2019, and Counsel for Plaintiffs
19
20 confirmed that they agree that this Exhibit should be sealed. Defendants will refile a
21 corrected version of Exhibit 6.
22
   //
23
24 //
25
26
27
28

                                               1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 467 Filed 09/18/19 PageID.8418 Page 3 of 4




 1 DATED: September 18, 2019         Respectfully submitted,
 2                                   JOSEPH H. HUNT
                                     Assistant Attorney General
 3
                                     SCOTT G. STEWART
 4                                   Deputy Assistant Attorney General
                                     WILLIAM C. PEACHEY
 5
                                     Director
 6                                   WILLIAM C. SILVIS
 7                                   Assistant Director

 8                                   /s/ Sarah B. Fabian
 9                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
10                                   Office of Immigration Litigation
11                                   Civil Division
                                     U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
13                                   Washington, DC 20044
                                     (202) 532-4824
14                                   (202) 616-8962 (facsimile)
15                                   sarah.b.fabian@usdoj.gov

16                                   Attorneys for Respondents-Defendants
17
                                     /s/ Stephen B. Kang (with permission)
18                                   Stephen B. Kang (SBN 292280)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20                                   39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22                                   F: (415) 395-0950
23                                   skang@aclu.org

24                                   Attorney for Petitioners-Plaintiffs
25
26
27
28

                                       2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 467 Filed 09/18/19 PageID.8419 Page 4 of 4



                              CERTIFICATE OF SERVICE
 1
 2 IT IS HEREBY CERTIFIED THAT:
 3
            I, the undersigned, am a citizen of the United States and am at least eighteen
 4   years of age. My business address is Box 868, Ben Franklin Station, Washington,
 5   D.C. 20044. I am not a party to the above-entitled action. I have caused service of
     the accompanying brief on all counsel of record, by electronically filing the
 6   foregoing with the Clerk of the District Court using its ECF System, which
 7   electronically provides notice.

 8 I declare under penalty of perjury that the foregoing is true and correct.
 9
10
11 DATED: September 18, 2019                /s/ Sarah B. Fabian
                                            SARAH B. FABIAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3                             18cv428 DMS MDD
